Title: From George Washington to Colonel Thomas Procter, 26 March 1779
From: Washington, George
To: Procter, Thomas


Sir
Head Quarters Middle Brook 26th March 1779
Upon a revisal of the Return of the Names and Ranks of the Officers of your Regt I find it intitled “the Pennsylvania State Regt of Artillery.” I shall therefore be glad to know whether the Regiment has by any late Resolve of Congress been returned to the Service of the State, or whether you only meant to distinguish it by that name from the others—I wish to be precisely informed upon this point, because if you again belong to the State, I cannot with any propriety undertake to interfere with or take the Rank of the Officers into consideration. I am &ca.
